Citation Nr: 1136854	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  03-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder, with cannabis abuse, currently evaluated as 70 percent disabling.

2.  Whether the appellant's submission of a substantive appeal on November 4, 1998 was timely.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that the Veteran had perfected an appeal to the denial of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  As that benefit was granted in a May 2011 rating decision, and as the Veteran has not perfected an appeal to the effective date assigned, the Board has no jurisdiction over that matter.  


FINDING OF FACT

In September 2011, the Veteran withdrew his appeal of the claims of entitlement to an increased evaluation for posttraumatic stress disorder; and whether his submission of a substantive appeal on November 4, 1998 was timely.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to an increased evaluation for posttraumatic stress disorder, with cannabis abuse have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning whether his submission of a substantive appeal on November 4, 1998 was timely have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In September 2011, the Veteran, through his representative, submitted a statement withdrawing all appeals currently pending before the Department of Veterans Affairs.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  As the Veteran withdrew his appeal to the issues listed on the title page there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues.


ORDER

The appeals to the claim of entitlement to an increased evaluation for posttraumatic stress disorder; and to the question whether his submission of a substantive appeal on November 4, 1998 was timely, are dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


